445 S.E.2d 46 (1994)
336 N.C. 77
James Quentin TAYLOR
v.
Terry Kenneth ASHBURN.
No. 109P94.
Supreme Court of North Carolina.
April 7, 1994.
Todd M. Peebles, Winston-Salem, for Taylor.
Gusti W. Frankel, Dale E. Nimmo, Winston-Salem, for Ashburn.
Prior report: 112 N.C.App. 604, 436 S.E.2d 276.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of April 1994."